       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 1 of 11. PageID #: 44



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 RICHARD HUBBARD, III, et al.,                   )   CASE NO.: 1:18-CV-02252
                                                 )
         Plaintiffs,                             )   JUDGE: DAN AARON POLSTER
                                                 )
 vs.                                             )
                                                 )   ANSWER OF DEFENDANTS AMIOTT,
 CITY OF EUCLID, et al.,                         )   GILMER AND PAVKOV
                                                 )
         These Defendants.                       )
                                                 )   (Jury Demand Endorsed Hereon)
                                                 )


       Now come Defendants, Officer Michael Amiott, Officer Matt Gilmer, and Officer Kirk

Pavkov, by and through counsel Mazanec, Raskin & Ryder Co., L.P.A., and for their Answer to

Plaintiffs’ Complaint state the following:

                                        FIRST DEFENSE

       1.       In reply to the first unnumbered paragraph in Plaintiffs’ Complaint, these Defendants

admit that certain Euclid Police Officers had interactions with Richard Hubbard and Yolimar Tirado

on or about August 12, 2017, that certain portions of those interactions were captured on cell phone

videos and other recordings and the nature of this action. Further pleading, these Defendants deny

all liability and deny or deny for want of information all other allegations contained in said first

unnumbered paragraph.

       2.       In reply to the allegations contained in Paragraph 1 of Plaintiffs’ Complaint, these

Defendants admit the nature of this action but deny all liability and further deny or deny for want of

information all other allegations contained in said Paragraph 1.
       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 2 of 11. PageID #: 45



       3.      In reply to the allegations contained in Paragraph 2 of Plaintiffs’ Complaint, these

Defendants admit that venue is proper in this Court but deny or deny for want of information all other

allegations contained in said Paragraph 2.

       4.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 3 and 4 of Plaintiffs’ Complaint.

       5.      In reply to the allegations contained in Paragraphs 5, 6, 7 and 8 of Plaintiffs’

Complaint, these Defendants admit the nature of this action and that Officers Amiott, Gilmer and

Pavkov were duly appointed police officers employed by Defendant Euclid acting within the course

and scope of their employment as well as the nature of this action but deny all liability and further

deny or deny for want of information all other allegations contained in said Paragraphs 5, 6, 7 and 8

of Plaintiffs’ Complaint.

       6.      In reply to the allegations contained in Paragraph 9 of Plaintiffs’ Complaint, these

Defendants admit that Defendant Euclid is a municipal corporation organized under the laws of the

State of Ohio and that it employed Officers Amiott, Gilmer and Pavkov. Further pleading, these

Defendants deny or deny for want of information all other allegations contained in said Paragraph 9.

       7.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 10, 11, 12 and 13 of Plaintiffs’ Complaint.

       8.      In reply to the allegations contained in Paragraph 14 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott observed Richard Hubbard fail to obey a traffic signal on

Lakeshore Blvd. at East 228th Street and pulled the vehicle over. Further pleading, these Defendants

deny or deny for want of information all other allegations contained in said Paragraph 14.

       9.      In reply to the allegations contained in Paragraph 15 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott “chirped” his siren, that Plaintiffs’ vehicle stopped on East 228th



                                                   2
      Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 3 of 11. PageID #: 46



Street, that Officer Gilmer arrived shortly thereafter and that Officers Amiott and Gilmer approached

the driver’s side and passenger’s side of the vehicle respectively. Further pleading, these Defendants

deny or deny for want of information all other allegations contained in said Paragraph 15.

       10.      In reply to the allegations contained in Paragraph 16 of Plaintiffs’ Complaint, these

Defendants admit that Officers Amiott and Gilmer behaved courteously and that Officer Amiott kept

his hand near his service weapon as is his normal practice on a traffic stop. Further pleading, these

Defendants deny or deny for want of information all other allegations contained in said Paragraph 16.

       11.      In reply to the allegations contained in Paragraph 17 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott indicated that the registered vehicle owner showed a suspended

driver’s license but deny or deny for want of information all other allegations contained in said

Paragraph 17.

       12.      In reply to the allegations contained in Paragraph 18 of Plaintiffs’ Complaint, these

Defendants admit that Plaintiff Hubbard inquired as to the significance of a stop bar but deny or deny

for want of information all other allegations contained in said Paragraph 18.

       13.      These Defendants admit the allegations contained in Paragraph 19 of Plaintiffs’

Complaint.

       14.      In reply to the allegations contained in Paragraph 20 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott inquired as to whom the car was registered and whether Plaintiff

Hubbard had any warrants but deny or deny for want of information all other allegations contained in

said Paragraph 20.

       15.      In reply to the allegations contained in Paragraphs 21 and 22 of Plaintiffs’ Complaint,

these Defendants admit that Officer Amiott requested the keys to the car, that Plaintiff Hubbard

eventually complied and that Plaintiff Hubbard at some point made an inquiry about a stop bar.



                                                  3
      Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 4 of 11. PageID #: 47



Further pleading, these Defendants deny or deny for want of information all other allegations

contained in said Paragraphs 21 and 22.

       16.      In reply to the allegations contained in Paragraph 23 of Plaintiffs’ Complaint, these

Defendants admit that Plaintiff Hubbard pulled a large roll of cash from his pocket and handed it to

Plaintiff Tirado, that both Officers Amiott and Gilmer took note of the size of the bank roll and

that Plaintiff Hubbard presented a state identification card to Officer Amiott. Further pleading,

these Defendants deny or deny for want of information all other allegations contained in said

Paragraph 23.

       17.      In reply to the allegations contained in Paragraph 24 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott told Plaintiff Hubbard to step out of the car but deny or deny

for want of information all other allegations contained in said Paragraph 24.

       18.      In reply to the allegations contained in Paragraph 25 of Plaintiffs’ Complaint, these

Defendants admit that, as a tactical matter, Officer Amiott did not move away from the vehicle but

deny or deny for want of information all other allegations contained in said Paragraph 25.

       19.      In reply to the allegations contained in Paragraph 26 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott instructed Plaintiff Hubbard at least twice to face away from

him but deny or deny for want of information all other allegations contained in said Paragraph 26.

       20.      In reply to the allegations contained in Paragraph 27 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott ordered Plaintiff Hubbard to face away a second time but deny

or deny for want of information all other allegations contained in said Paragraph 27.

       21.      In reply to the allegations contained in Paragraph 28 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott pushed Plaintiff Hubbard against the car when Plaintiff

Hubbard began to resist and that Officer Amiott employed balance displacement techniques. Further



                                                  4
       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 5 of 11. PageID #: 48



pleading, these Defendants deny or deny for want of information all other allegations contained in

said Paragraph 28.

       22.     In reply to the allegations contained in Paragraph 29 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott employed knee strikes as Plaintiff Hubbard continued to resist

but deny or deny for want of information all other allegations contained in said Paragraph 29.

       23.     In reply to the allegations contained in Paragraph 30 of Plaintiffs’ Complaint, these

Defendants admit that Officer Gilmer broadcast over his radio that the Officers have “got one

resisting”, that he attempted to assist Officer Amiott and at some point deployed his Taser, that

Plaintiff Hubbard and Officer Amiott went to the ground but deny or deny for want of information all

other allegations contained in said Paragraph 30.

       24.     In reply to the allegations contained in Paragraph 31 of Plaintiffs’ Complaint, these

Defendants admit that Officer Gilmer attempted to get on top of Plaintiff Hubbard to control him but

deny or deny for want of information all other allegations contained in said Paragraph 31.

       25.     In reply to the allegations contained in Paragraph 32 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott employed punches to Plaintiff Hubbard as Hubbard continued

to resist but deny or deny for want of information all other allegations contained in said Paragraph 32.

       26.     In reply to the allegations contained in Paragraph 33 of Plaintiffs’ Complaint, these

Defendants admit that Plaintiff Tirado implored Plaintiff Hubbard to stop resisting and that Officer

Gilmer ordered her to get back. Further pleading, these Defendants deny or deny for want of

information all other allegations contained in said Paragraph 33.

       27.     These Defendants deny or deny for want of information all allegations contained in

Paragraphs 34, 35, 36, 37 and 38 of Plaintiffs’ Complaint.




                                                    5
       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 6 of 11. PageID #: 49



       28.      In reply to the allegations contained in Paragraph 39 of Plaintiffs’ Complaint, these

Defendants admit that one or more of the Officers expressed concerns that Plaintiff Hubbard may be

reaching for a gun and that Plaintiff Tirado claimed that Plaintiff Hubbard was unarmed. Further

pleading, these Defendants deny or deny for want of information all other allegations contained in

said Paragraph 39.

       29.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 40 and 41 of Plaintiff’s Complaint.

       30.      In reply to the allegations contained in Paragraph 42 of Plaintiffs’ Complaint, these

Defendants admit that Officer Pavkov placed his knee on Plaintiff Hubbard’s head in an attempt to

control him but deny or deny for want of information all other allegations contained in said Paragraph

42.

       31.      In reply to the allegations contained in Paragraph 43 of Plaintiffs’ Complaint, these

Defendants admit that Officer Amiott ordered the arrest of Plaintiff Tirado and that Tirado was

placed on the ground and handcuffed. Further pleading, these Defendants deny or deny for want

of information all other allegations contained in said Paragraph 43.

       32.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 44, 45, 46, 47 and 48 of Plaintiffs’ Complaint.

       33.      In reply to the allegations contained in Paragraph 49 of Plaintiffs’ Complaint, these

Defendants admit that Officer Ferritto stated words to the effect of “I didn’t know we would be having

this much fun” but deny or deny for want of information all other allegations contained in said

Paragraph 49.

       34.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 50 and 51 of Plaintiffs’ Complaint.



                                                  6
       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 7 of 11. PageID #: 50



       35.      These Defendants admit the allegations contained in Paragraph 52 of Plaintiffs’

Complaint.

       36.      In reply to the allegations contained in Paragraph 53 of Plaintiffs’ Complaint, these

Defendants admit that Plaintiff Tirado was charged with disorderly conduct, obstructing official

business, allowing another to drive without a license and open container in the cases cited in said

Paragraph 53 and that said charges were dismissed but deny or deny for want of information all

other allegations contained in said Paragraph 53.

       37.      In reply to the allegations contained in Paragraph 54 of Plaintiffs’ Complaint, these

Defendants restate their admissions and denials as if fully rewritten herein.

       38.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 55 and 56 of Plaintiffs’ Complaint.

       39.      In reply to the allegations contained in Paragraph 57 of Plaintiffs’ Complaint, these

Defendants admit that they were acting under color of law at all pertinent times herein but deny all

liability and further deny or deny for want of information all other allegations contained in said

Paragraph 57.

       40.      These Defendants deny or deny for want of information all allegations contained in

Paragraph 58 of Plaintiffs’ Complaint.

       41.      In reply to the allegations contained in Paragraph 59 of Plaintiffs’ Complaint, these

Defendants restate their admissions and denials as set forth hereinabove.

       42.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 60, 61, 62, 63 and 64 of Plaintiffs’ Complaint.

       43.      In reply to the allegations contained in Paragraph 65 of Plaintiffs’ Complaint, these

Defendants admit that they were acting under color of state law at all pertinent times herein but deny



                                                   7
       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 8 of 11. PageID #: 51



all liability and further deny or deny for want of information all other allegations contained in said

Paragraph 65.

       44.      These Defendants deny or deny for want of information all allegations contained in

Paragraph 66 of Plaintiffs’ Complaint.

       45.      In reply to the allegations contained in Paragraph 67 of Plaintiffs’ Complaint, these

Defendants restate their admissions and denials as set forth hereinabove.

       46.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81 and 82 of Plaintiffs’ Complaint.

       47.      In reply to the allegations contained in Paragraph 83 of Plaintiffs’ Complaint, these

Defendants restate their admissions and denials as set forth hereinabove.

       48.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 84 and 85 of Plaintiffs’ Complaint.

       49.      In reply to the allegations contained in Paragraph 86 of Plaintiffs’ Complaint, these

Defendants admit that they were acting under color of law at all pertinent times herein but deny all

liability and further deny or deny for want of information all other allegations contained in said

Paragraph 86.

       50.      These Defendants deny or deny for want of information all allegations contained in

Paragraph 87 of Plaintiffs’ Complaint.

       51.      In reply to the allegations contained in Paragraph 88 of Plaintiffs’ Complaint, these

Defendants restate their admissions and denials as set forth hereinabove.

       52.      These Defendants deny or deny for want of information all allegations contained in

Paragraphs 89, 90, 91, 92, 93 and 94 of Plaintiffs’ Complaint.




                                                  8
       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 9 of 11. PageID #: 52



        53.        In reply to the allegations contained in Paragraph 95 of Plaintiffs’ Complaint, these

Defendants admit that they were acting under color of law at all pertinent times herein but deny all

liability and further deny or deny for want of information all other allegations contained in said

Paragraph 95.

        54.        In reply to the allegations contained in Paragraph 96 of Plaintiffs’ Complaint, these

Defendants restate their admissions and denials as set forth hereinabove.

        55.        These Defendants deny or deny for want of information all allegations contained in

Paragraph 97 of Plaintiffs’ Complaint.

        56.        In reply to the allegations contained in Paragraph 98 of Plaintiffs’ Complaint, these

Defendants restate their admissions and denials as set forth hereinabove.

        57.        These Defendants deny or deny for want of information all allegations contained in

Paragraphs 99, 100, 101 and 102 of Plaintiffs’ Complaint.

        58.        These Defendants deny or deny for want of information all allegations contained in

Plaintiffs’ Complaint which are not specifically admitted hereinabove.

                                          SECOND DEFENSE

        59.        Plaintiffs’ Complaint fails to state a claim upon which relief can be granted in some

or all respects.

                                           THIRD DEFENSE

        60.        Probable cause/good faith.

                                          FOURTH DEFENSE

        61.        Qualified good faith immunity.




                                                     9
      Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 10 of 11. PageID #: 53



                                          FIFTH DEFENSE

       62.     These Defendants are entitled to all immunities, damage limitations, damage set-

offs, damage caps and other benefits accorded them by R.C. Chapter 2744 and/or Ohio common

law by reason of their status as employees of a political subdivision in the State of Ohio.

                                          SIXTH DEFENSE

       63.     Contributory negligence/implied assumption of risk.

                                         SEVENTH DEFENSE

       64.     Primary assumption of risk.

                                         EIGHTH DEFENSE

       65.     Statute of limitations.

                                          NINTH DEFENSE

       66.     Privilege.

                                         TENTH DEFENSE

       67.     Self-defense.

                                     ELEVENTH DEFENSE

       68.     Any damages or injuries suffered by Plaintiffs were solely and proximately caused

by Plaintiffs’ own acts or omissions.

       WHEREFORE, having fully answered, These Defendants pray that Plaintiffs’ Complaint

be dismissed, and that they go hence without cost or delay.

                                              Respectfully submitted,

                                              MAZANEC, RASKIN & RYDER CO., L.P.A.

                                              s/James A. Climer
                                              JAMES A. CLIMER (0001532)
                                              JOHN D. PINZONE (0075279)
                                              AMILY A. IMBROGNO (0092434)
                                              100 Franklin’s Row

                                                10
       Case: 1:18-cv-02252-DAP Doc #: 4 Filed: 10/24/18 11 of 11. PageID #: 54



                                                   34305 Solon Road
                                                   Cleveland, OH 44139
                                                   (440) 248-7906
                                                   (440) 248-8861 – Fax
                                                   Email: jclimer@mrrlaw.com
                                                            jpinzone@mrrlaw.com
                                                            aimbrogno@mrrlaw.com

                                                   Counsel for Defendants Officer Michael Amiott,
                                                   Officer Matt Gilmer, and Officer Kirk Pavkov




                                               JURY DEMAND

         A trial by jury composed of the maximum number of jurors permitted under the law is

hereby demanded.

                                                   s/James A. Climer
                                                   JAMES A. CLIMER (0001532)

                                                   Counsel for Defendants Officer Michael Amiott,
                                                   Officer Matt Gilmer, and Officer Kirk Pavkov




                                           CERTIFICATE OF SERVICE

         I hereby certify that on October 24, 2018, a copy of the foregoing Answer of was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                                   s/James A. Climer
                                                   JAMES A. CLIMER (0001532)

                                                   Counsel for Defendants Officer Michael Amiott,
                                                   Officer Matt Gilmer, and Officer Kirk Pavkov

EUCLID-180272/Answer of These Defendants


                                                     11
